 POSTAL SERVICE MARINA CENTERUnited States Postal Service Marina Mail Process-ing Center and Jack Wittenberg. Case 31-CA-11803(P)26 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN, HUNTER, AND DENNISOn 16 May 1983 Administrative Law JudgeGordon J. Myatt issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisdecision and to adopt the recommended Order.The complaint alleges that the Respondent dis-charged employee Jack Wittenberg on 21 August19811 for distributing newsletters to fellow employ-ees concerning their terms and conditions of em-ployment and their Union in violation of Section8(a)(l) and (3) of the National Labor RelationsAct. The judge granted the Respondent's renewedmotion to dismiss the complaint on the basis thatthe complaint is time-barred by Section 10(b) of theAct. We agree with the judge for the reasons ex-plained fully below.The facts relevant to our disposition of this caseare undisputed and may be treated briefly. In 1976Wittenberg wrote five newsletters addressed to hiscoworkers at the Inglewood Post Office, whichwere posted on the union bulletin board at the fa-cility. The letters, in the main, harshly criticizedthe Respondent's management of the facility and itspresent policies. In 1980 Wittenberg distributed fivemore newsletters written in the same vein. Finally,on 20 January Wittenberg issued a newsletter inwhich he dared the Postal Service to dischargehim for his past letterwriting activities; accused asupervisor of perjury; and attacked the Respond-ent, inter alia, for alleged "Dishonesty," "Inepti-tude," "Discrimination," "Sadism," "Nazism," and"Totalitarianism."On 29 January Wittenberg received from the Re-spondent a letter of charges and proposed removaldated 27 January, advising him that the Respond-ent intended to remove him no later than 30 daysfrom receipt of the letter for violation of PostalService standards of conduct and failure to followinstructions. This letter referred to selected passag-es of his 20 January letter, including his perjury al-l All dates are 1981 unless otherwise indicated.legation and his accusations against the Respond-ent.Wittenberg timely filed a response to the chargescited in the letter of proposed removal. In a"Letter of Decision" dated 25 February, however,and received by Wittenberg 27 February, the Re-spondent informed Wittenberg that the evidencesupported the charges cited in the letter and thathis removal would be effective 2 March. The letteralso informed Wittenberg of his right to appeal theremoval decision to the Merit Systems ProtectionBoard (MSPB) within 20 days of the effective dateof removal. On 3 March Wittenberg was placed ina nonpay/nonduty status.Wittenberg filed a timely appeal with the MSPB.After a hearing, the MSPB issued an initial deci-sion 17 July upholding the Respondent's removalaction. That decision was to become final on 21August absent a petition for review. Wittenbergfiled a timely petition for review, but on 27 Julythe MSPB denied review, and the initial decisionbecame final 5 days later. Because Wittenberg hadfailed to notify or serve a copy of the petition forreview on the Respondent, the Respondent did notofficially remove Wittenberg's name from its em-ployment rolls until 21 August. On 6 January 1982Wittenberg filed the instant unfair labor practicecharge.Pending the resolution of Wittenberg's MSPBappeal, the Respondent kept Wittenberg on its em-ployment rolls in a nonpay/nonduty status, andcontinued to pay his health and life insurance pre-miums and make contributions on his behalf to theCivil Service Retirement Fund. The Respondentalso paid Wittenberg a one-time bonus of approxi-mately $420, which resulted from the Union's ne-gotiation of a new national agreement with the Re-spondent. The Respondent complied with theterms of a 1974 memorandum of understanding be-tween itself and the then Civil Service Commissionin placing Wittenberg on nonpay/nonduty status.Before the hearing, the Respondent moved todismiss the complaint as time-barred by Section10(b) of the Act. Administrative Law Judge JamesT. Barker denied the motion without prejudice toits renewal at the hearing. The Respondent re-newed the motion at the hearing, but Judge Myattreserved ruling until issuance of the decision.In his decision, the judge granted the motion todismiss, ruling that the 6-month statute of limita-tions commenced at least by 3 March 1981, whenWittenberg was placed on nonpay/nonduty statusand ceased to perform work for the Postal Service,and had expired by the time Wittenberg filed hisunfair labor practice charge on 6 January 1982.The judge rejected the General Counsel's conten-271 NLRB No. 61397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion that the limitations period did not begin to rununtil 21 August 1981, when the Respondent offi-cially removed Wittenberg's name from its employ-ment rolls. We agree with the judge that the com-plaint should be dismissed because it is time-barred,but only for the reasons that follow. We also spe-cifically hold that the limitations period com-menced 27 February 1981, when Wittenberg re-ceived the Respondent's letter advising him of hisremoval.In the past, the Board has construed the 10(b)period to begin not from the time an employee re-ceives unequivocal notice of an adverse employ-ment action, but instead from the time the actionbecomes effective. Appellate courts, however, havedisagreed with the Board's interpretation.In Roman Catholic Diocese of Brooklyn,2a schoolteacher, James Mirrione, was notified 13 June 1974by letter that his employment contract, due toexpire 31 August 1974, would not be renewed. TheBoard decided that the 23 December 1974 chargealleging that the employer had violated Section8(a)(3) by refusing to retain Mirrione was timelyfiled. The Board merely stated that "[a]lthoughMirrione was notified of his nonrenewal on June13, 1974, it is clear that this nonrenewal was effec-tive September 1, 1974, and the charge so al-leges."3On appeal, the Second Circuit found theallegation time-barred, reasoning as follows:The issue is whether Mirrione could have filedan unfair labor practice charge at any timeafter the final rejection of his application forre-employment.... The action taken byNazareth [the employer] on June 13 was nottentative but a final decision not to hire Mir-rione for the coming school year and any al-leged unfair labor practice under § 8(a)(3)would have to be filed with the NLRB withinsix months of that event. No reason appearswhy Mirrione could not have done so.4In California School of Professional Psychology,5the Board considered the timeliness of a chargefiled 12 February 1976 alleging that the employerhad unlawfully refused to renew Professor MichaelF. Cohen's teaching contract when it expired 31August 1975. The Board rejected the employer'scontention that the limitations period commenced23 July 1975 when the employer informed Cohenby letter that his contract would not be renewed.The Board noted that the decision did not affectCohen until 31 August 1975, that it was not effec-2222 NLRB 1052 (1976), enf. denied in relevant part sub nom. "Naza-reth Regional High School v NLRB, 549 F.2d 873 (2d Cir. 1977).: Id, at 1057 fn. 39.549 F.2d at 882.' 227 NLRB 1657 (1977), enf. denied 583 F2d 1099 (9th Cir. 1978).tive until that date, and that the employer "couldhave changed its mind and offered Cohen a newcontract, or Cohen could have invoked the disputeresolution procedures in his employment contractseeking a reversal of the decision not to renew."8The Ninth Circuit reversed the Board and foundthat Cohen's charge was filed too late, holding, likethe Second Circuit, that "the time limit of § 10(b)should begin running when the employee can firstfile an unfair labor practice charge to protect hisinterests."7The court stated:The Board contends that the decision not torehire Cohen was not final until the prior con-tract expired, because the School could havechanged its decision or Cohen could have in-voked his contractual grievance procedure.But this confuses the unfair labor practice inissue-the decision not to rehire-with thedate Cohen's teaching duties ceased. One pur-pose of § 8(a)(l) and (3) is to deter employersfrom using hiring and firing decisions to dis-courage assertion of employees' rights under §7 of the National Labor Relations Act, 29U.S.C. § 157, including the right to union-ize. .... The employer's clear statement that itwill not rehire a union activist can discourageunion activity by employees fearful for theirjobs; the particular date set for termination totake effect is of little importance. Thus, thatCohen continued to work under his old con-tract did not diminish the potential deterrenteffect of the School's allegedly improper ter-mination decision.sAccordingly, the court concluded that Cohencould have filed a charge on the date he receivedhis termination letter, 23 July 1975, and thus his 12February 1976 charge was filed too late.The court in California School relied not only onthe Second Circuit's decision in Nazareth RegionalHigh School, supra, but also on its own opinion inNLRB v. Longshoremen IL WU Local 30, 549 F.2d698 (9th Cir. 1977). There the court held that thetime period for filing a charge against a union forunlawfully imposing a fine on an employee com-menced on the date he received notice of the fine'simposition.In two recent decisions, the United States Su-preme Court considered the issue of when limita-tions periods begin under three antidiscriminationstatutes.8 Id. at fn. 1.583 F.2d at 1101.8 Id. at 1102.398 POSTAL SERVICE MARINA CENTERAt issue in Delaware State College v. Ricks, 449U.S. 250 (1980), was the 180-day filing period for acharge under Title VII of the Civil Rights Act of1964, 42 U.S.C. § 2000e, et seq., and the limitationsperiod for a suit under a separate statute, 42 U.S.C.§ 1981.9Columbus Ricks, a college professor, fileda grievance after the school's board of trustees for-mally voted to deny him tenure 13 March 1974.During the pendency of his grievance, the presi-dent of the board officially notified Ricks on 26June 1974 that he would be offered a 1-year "ter-minal" contract that would expire 30 June 1975.Ricks signed the contract. After the grievance wasdenied, he filed an employment discriminationcharge with the EEOC 28 April 1975. The EEOCissued a "right to sue letter" more than 2 yearslater. Thereafter, on 9 September 1977, Ricks fileda complaint in district court alleging, inter alia, thatthe college had discriminated against him on thebasis of his national origin in violation of Title VIIand 42 U.S.C. § 1981.The Supreme Court held that the Title VIIaction was barred by that statute's 180-day charge-filing limitations period, and that the § 1981 claimwas also too late under the applicable 3-year stat-ute of limitations, because both periods began torun by 26 June 1974 when Ricks was offered theterminal contract. The Court rejected the conten-tion that the limitations periods did not begin until30 June 1975, Ricks' final date of employment. TheCourt stated:[T]he only discrimination alleged occurred-and the filing limitations periods thereforecommenced-at the time the tenure decisionwas made and communicated to Ricks....That is so even though one of the effects of thedenial of tenure-the eventual loss of a teach-ing position-did not occur until later.10TheCourt of Appeals for the Ninth Circuit cor-rectly held, in a similar tenure case, that "[t]heproper focus is upon the time of the discrimi-natory acts, not upon the time at which theconsequences of the acts became most pain-ful." ...It is simply insufficient for Ricks toallege that his termination "gives present effectto the past illegal act and therefore perpetuatesthe consequences of forbidden discrimina-tion." ...The emphasis is not upon the ef-fects of earlier employment decisions; rather, itThe statute of limitations in § 1981 cases is that applicable to similarclaims under state law. The parties in Ricks agreed that the applicablelimitations period under Delaware law is 3 years.1' The Court noted elsewhere in its decision that it did not need todecide whether the limitations periods began 26 June 1974, when Ricks,was offered a terminal contract, or on the earlier date when Rickslearned of the tenure denial, because even counting from the later datethe limitations periods had run 449 U S. at 262 fn. 17,"is [upon] whether any present violationexists." 11Chardon v. Fernandez, 454 U.S. 6 (1981), appliedthe principles established in Ricks to a situation in-volving employee terminations rather than tenuredenial. Nontenured administrators in the PuertoRico Department of Education were notified ondates before 18 June 1977 that their appointmentswould terminate on certain dates between 30 June1977 and 8 August 1977. Plaintiff Fernandez filed acomplaint under 42 U.S.C. § 1983 on 19 June 1978alleging that the terminations violated the statute.The applicable limitations period was 1 year. Thecourt rejected the First Circuit's attempt to distin-guish Ricks on the ground that Ricks involved anallegedly illegal denial of tenure, while here the de-fendant's termination of its employees was the ille-gal act, and thus the limitations period did notcommence until the appointments ended. TheCourt noted that in both Ricks and Chardon "theoperative decision was made-and notice given-inadvance of a designated date on which employ-ment terminated,"12and reiterated that for limita-tions purposes the relevant fact is the time of thealleged discriminatory act rather than its effectivedate. ("In Ricks, we held that the proper focus ison the time of the discriminatory act, not the pointat which the consequences of the act become pain-ful. .... The fact of termination is not itself an ille-gal act." Id. at 8, footnote omitted.)Section 10(b) of the National Labor RelationsAct provides in pertinent part "[t]hat no complaintshall issue based upon any unfair labor practice oc-curring more than six months prior to the filing ofthe charge." We think the Supreme Court's ration-ale in construing the limitations periods for allegedunlawful employment discrimination under TitleVII, 42 U.S.C. § 1981, and 42 U.S.C. § 1983, ap-plies with equal force to unfair labor practice casesunder our Act. As indicated above, courts of ap-peals have applied the same reasoning to NLRBcases arising before Ricks and Chardon.In keeping with the teaching of Ricks and Char-don, the Board will henceforth focus on the date ofthe alleged unlawful act, rather than on the date itsconsequences become effective, in deciding wheth-er the period for filing a charge under SectionII Id. at 258. The Court also disposed of the alternative contentionsthat since the initial decision was merely an expression of intent that limi-tations periods did not begin to elapse until Ricks' grievance was denied.and that the pendency of the grievance tolled the limitations periods TheCourt decided that "entertaining a grievance complaining of the tenuredecision does not suggest that the earlier decision was in any respect ten-tative." Id. at 261. As to the second argument, the Court said, "The exist-ence of careful procedures to assure fairness in the tenure decision shouldnot obscure the principle that limitations periods normally commencewhen the employer's decision is made" Id at 261.12 454 U.S. at 8399 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10(b) has expired. Where a final adverse employ-ment decision is made and communicated to an em-ployee-whether the decision is nonrenewal of anemployment contract, termination, or other allegeddiscrimination-the employee is in a position to filean unfair labor practice charge and must do sowithin 6 months of that time rather than wait untilthe consequences of the act become most painful. '3We therefore overrule our earlier decisions inRoman Catholic Diocese and California School, aswell as other decisions inconsistent with today'sholding.Applying our reasoning to the instant facts, wefind that Wittenberg received unequivocal noticeof the Respondent's decision to terminate him fromhis position when he received the Respondent'sletter 27 February telling him that his removalwould be effective 2 March 1981. Wittenberg'sappeal of the decision to the MSPB did not toll thetime for filing. Delaware State College v. Ricks,supra, 449 U.S. at 261. Accordingly, by the time hefiled his charge on 6 January 1982, the 10(b) limita-tions period had expired. Therefore, the complaintmust be dismissed.Member Zimmerman suggests that we decide anissue unnecessarily, because the judge found thatthe limitations period commenced by 3 March 1981at the latest, and that the judge's decision couldtherefore have been adopted unanimously.Although the judge found it unnecessary tochoose between 27 February and 3 March 1981,because both dates fell more than 6 months beforethe filing of the charge, he specifically relied onRicks and Chardon in granting the motion to dis-miss, stating, "I am persuaded that application ofRicks and Chardon warrant a ruling favorable tothe Respondent .. ." More specifically, he foundthat "Ricks is not limited to tenure cases but has farbroader application to terminations of employmentwhere limitations periods are at issue," rejected theGeneral Counsel's attempt to distinguish Ricks andChardon on the ground that they involved employ-ment contracts, and squarely stated:In both the Supreme Court and Board cases,the basic issue to be resolved regarding thelimitations periods was the question of whenthe asserted unlawful termination of employ-ment occurred. This is true whether there is aseries of employment contracts or whether theemployment circumstances are such as those inthe instant case.We are therefore at a loss to comprehend howMember Zimmerman can at the same time suggestIs Delaware State College v. Ricks, supra, 449 U.S. at 258: Chardon v.Fernandez, supra, 454 U.S. at 8.he would have adopted the judge's decision and setforth arguments in the dissent that the judge him-self rejected.In any case, the General Counsel specifically ex-cepted to the judge's reliance on Ricks and Char-don, and asked in his brief that the Board "fullyconsider this case and render a decision that willprovide guidance to those who must apply and in-terpret Board law in the future."We turn now to the merits of Member Zimmer-man's position as stated in his partial dissent. Ourdissenting colleague argues that the court of ap-peals opinions in Nazareth and California Schooland the Supreme Court decisions in Chardon andRicks are distinguishable because they involve "onefact pattern-employees who were notified thattheir employment would cease when their con-tracts or appointments expired." He contends thatin those cases "notification [of the decision not torenew the employee's contract or appointment]was the only affirmative act from which any al-leged discrimination could flow." Member Zim-merman further argues that, unlike the situationwhere expiration of a contract or appointment isinvolved, a discharge in any other context does nottrigger the 10(b) period "until the notice is imple-mented by action," and that the "discharge consti-tutes an action separate and distinct from thenotice."Chardon involved notice to nontenured schooladministrators that their appointments would expireon certain dates. The Court in Chardon emphasizedthat "a final decision had been made to terminatetheir appointments," and added, "[T]hat they wereafforded reasonable notice cannot extend theperiod within which suit must be filed." 454 U.S. at8. It is thus plain that Member Zimmerman's at-tempted distinction between notice of terminationand termination was rejected by the Court. Norhave the courts that have applied Ricks and Char-don drawn a distinction between an employer's tell-ing an employee he will be discharged and inform-ing him that his contract or appointment will notbe renewed. See, e.g., Vuksta v. Bethlehem SteelCorp., 540 F.Supp. 1276 (E.D.Pa. 1982) (180-dayperiod for filing EEOC charge commenced on dateemployer told engineer his employment wouldsoon be terminated, notwithstanding that he contin-ued to work for another month and remained onemployee list for 15 months); Pfister v. Allied Corp.,539 F.Supp. 224 (S.D.N.Y. 1982) (2-year Age Dis-crimination in Employment Act statute of limita-tions commenced on date employee given writtennotification of termination, rather than last day ofwork, 2 weeks later).400 POSTAL SERVICE MARINA CENTERMember Zimmerman is correct that we overruleMack Trucks, 230 NLRB 993 (1977), petition forreview denied in unpublished opinion 573 F.2d1302 (3d Cir. 1978), cert. denied 439 U.S. 825(1978). There, the employer informed a truck sales-man, Hill, by letter dated 28 October and received29 October 1975, that his employment was "can-celled" in accordance with his employment con-tract, effective 6 November 1975. The charge wasfiled 5 May 1976. The judge reasoned that two al-leged unfair labor practices were involved, an8(a)(1) when Hill was notified of his termination,and another when the discharge was implemented.The judge thus concluded that the unlawful dis-charge allegation was not time-barred. Plainly,under today's decision, the 10(b) period wouldhave commenced on 29 October and thus wouldhave expired before the charge filing.We are puzzled, however, concerning MemberZimmerman's position regarding this case. BecauseHill received notification of removal under theterms of an employment contract, the facts wouldseem to permit Member Zimmerman, under his in-terpretation of Ricks and Chardon, to join us inoverruling that case.Finally, Member Zimmerman asserts that we areoverruling a myriad of other cases involving manydifferent types of situations under Section 10(b).Our holding, however, is simply and clearly stated.We do not consider or discuss what, if any, impli-cations it may have in contexts not before us.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.MEMBER ZIMMERMAN, dissenting in part.My colleagues announce a new rule of law thatthe 10(b) limitations period commences when anemployee is notified that he will be terminated andnot on the date the employee actually is terminat-ed. Further, they unnecessarily delay the decisionin this case and waste Board resources by announc-ing this new rule where the choice of date has noeffect on the result.' I dissent from both actions.I Like the judge, I find the 10(b) limitations period to run from 3March 1981, the date employee Wittenberg was placed onnonduty/nonpay status. Placement in such status in the ordinary casedoes not constitute a final discharge action. However, under the terms ofthe 1974 memorandum of understanding between the Respondent and thethen Civil Service Commission, the Respondent agreed, once it decidedto discharge a "preference eligible" employee, such as Wittenberg, toplace such employee on nonduty/nonpay status pending the outcome ofan appeal to the Merit Systems Protection Board. The memorandummakes clear that placement in such status is tantamount to discharge andthat the effective date of the discharge is the date on which the employeeis placed in such status. Under these circumstances, I find the 3 March1981 date controlling, and since that date is more than 6 months prior toThe judge found it unnecessary to decide theissue decided by my colleagues. Since he foundWittenberg's actual termination date-3 March1981--outside the limitations period, he found itunnecessary to decide whether the limitationsperiod in fact commenced at the time the Respond-ent notified Wittenberg of its intention to terminatehim-27 February 1981.The Respondent filed no exceptions to this find-ing. Yet my colleagues, without expressing any dis-approval of the finding that the 10(b) period com-menced at least by 3 March, make the unnecessaryfinding that the 10(b) period commenced on theearlier date. In so finding, they reverse prior Boarddecisions and announce that henceforth the limita-tions period will run from the date "an unequivocaladverse employment decision is made and commu-nicated to an employee."My colleagues' insistence on announcing a newrule in this case is unwarranted. The GeneralCounsel's exceptions were filed 3 June 1983. Hadthey simply adopted the judge's decision, whichcould have been done unanimously and quickly,the case could long ago have issued. Instead, bychoosing this case to state a new rule, they haveunnecessarily delayed our decision in this and othercases awaiting action by us. Faced as we are withan unprecedented backlog and delay in issuing de-cisions, we neither have the time nor resources toindulge ourselves in the luxury of deciding issueswhich interest us but which are not squarely beforeus-particularly without full argument by the par-ties. 2There is no reason to believe the 10(b) issue de-cided is an issue of such moment as to require im-mediate comment. Indeed, it is a rare case wherethe notice of discharge occurs outside the limita-tions period but the discharge occurs inside thelimitations period. My colleagues' action, therefore,in this case amounts to an advisory opinion-anaction normally avoided by the Board and onethe filing of the instant unfair labor practice charge, the charge is time-barred by Sec. 10(b).I My colleagues suggest that the judge's comments regarding the Ricksand Chardon cases necessitated a decision by them of whether the limita-tions period began when the Respondent gave Wittenberg notice of hisdischarge. They simply misread the judge's comments.In the passage quoted in the majority opinion, the judge stated, in es-sence, that under the Ricks and Chardon holdings, the limitations periodbegins "when the asserted unlawful termination of employment oc-curred" regardless of whether or not an employment contract was in-volved. Since the judge found that the asserted unlawful termination inthis case occurred when Wittenberg was placed in a nonduty/nonpaystatus, he found the limitations period commenced by that date, therebyconcluding that the charge was time-barred.Under this reasoning, which my colleagues in no way attack, the judgeis correct in stating that the issue of whether the limitations period com-menced on notification of the discharge is irrelevant. It is readily appar-ent, therefore, that nothing in the judge's opinion lends any support to orjustification for my colleagues' action in deciding that issue.401 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompletely without justification when no partyseeks such an opinion.The rule announced by my colleagues flowsfrom a misreading of two circuit court cases3andtwo Supreme Court cases.4These cases all involveemployees working under employment contracts orappointments which set a definite term of employ-ment. On expiration of their contracts or appoint-ments the employees' employment automaticallyterminated without the necessity of any action bythe schools. These cases, therefore, must be viewedin the narrow context in which they arose, and areclearly distinguishable from the situation where, ashere, the termination requires affirmative action byan employer. A review of these cases illustratesthis point.In the Nazareth Regional High School case theschool notified one of its teachers in writing on 13June 1974 that his employment contract, which ranuntil 31 August 1974, would not be renewed. Theissue in the case was whether the 10(b) periodcommenced on 13 June or 31 August. The Boardfound the later date controlling, but the SecondCircuit disagreed, finding that the violation, if any,occurred on 13 June when the employer made itsfinal decision not to rehire the teacher, that anunfair labor practice charge could have been filedfrom that date on, and that the charge, to betimely, had to be filed within 6 months of thatdate.In the California School case the school notified ateacher on 23 July 1975 that it would not renewhis faculty contract which expired on 31 August1975. Again, the issue was which date began thelimitations period and again the Board chose thelater date. The Ninth Circuit, adopting the SecondCircuit's decision in Nazareth, found that the em-ployer's 23 July decision not to rehire the teacherwas the unfair labor practice in issue and that the10(b) period commenced on that date.In the Ricks case, which did not arise under theAct, the college notified a faculty member on 13March 1974 that he would not be given tenure.Pursuant to this decision and its policy of not im-mediately discharging a faculty member who doesnot receive tenure, the college on 26 June 1974 of-fered the teacher a 1-year "terminal" contract thatwould expire 30 June 1975. On 9 September 1977the teacher filed a lawsuit contending that the col-lege's tenure decision was racially motivated.3 Nazareth Regional High School v. NLRB. 549 F.2d 873 (2d Cir. 1977).NLRB P. California School of Professional Pvychology, 583 F.2d 1099 (9thCir. 1978).' Delaware State College v. Ricks, 499 U.S. 250 (1980); Chardon v. Fer-nandez, 454 U.S. 6 (1981).The district court dismissed the suit as untimely,holding that the limitations period commenced by26 June 1974 when the college offered the teacherthe 1-year contract. The Third Circuit reversed,holding that the limitations period commencedonly when the teacher was terminated on 30 June1975 after expiration of the 1-year contract.The Supreme Court agreed with the districtcourt that the limitations period commenced by 26June 1974. The Court noted that the only allegeddiscrimination occurred at the time the tenure deci-sion was made and communicated to the teacher;the teacher's termination on 30 June 1975 was notalleged as discriminatory. In this regard, the Courtobserved, "It appears that termination of employ-ment at Delaware State is a delayed, but inevitableconsequence of the denial of tenure." 449 U.S. at257-258. Accordingly, the limitations period beganto run not from the termination date but ratherfrom the tenure decision date.Following Ricks, the Supreme Court in theChardon case held that the statute of limitationscommenced when administrators were informedthat their appointments would terminate on a spe-cific date. In finding the case controlled by theRicks decision, the Court noted (454 U.S. at 8):The fact of termination is not itself an illegalact. In Ricks, the alleged illegal act was racialdiscrimination in the tenure decision. Id. at259. Here, respondents allege that the decisionto terminate was made solely for political rea-sons, violative of First Amendment rights.There were no other allegations, either inRicks or in these cases, of illegal acts subse-quent to the date on which the decisions toterminate were made.By finding that the holding of these cases appliesto all discriminatory discharges, the majority hasextended the principle of law formulated by thesecourt decisions well beyond its intended applica-tion. As noted, all four of the cases involved onefact pattern-employees who were notified thattheir employment would cease when their con-tracts or appointments expired.5As viewed by the5 In Chardon, the wording of the school's termination letter, statingthat "the appointment to the position you now occupy expires with thetermination of the present school year" (648 F.2d 765, 766), and the Su-preme Court's assertion that "the practice of the Puerto Rico Departmentof Education was similar in principle" to that of Delaware State Collegein the Ricks case suggest that the administrators in the Chardon case hadappointments only for the term of the school year. In any event, in Char-don the only decision at issue was the decision to cancel the administra-tors' appointments; their terminations at the end of the school year werethe inevitable consequence of that decision and were not alleged to beunlawful402 POSTAL SERVICE MARINA CENTERcourts, the only issue was whether the school's de-cision not to renew the employee's contract or ap-pointment was unlawful. In such circumstances,notification of that decision was the only affirma-tive act from which any alleged discriminationcould flow. Once the decision was made not torenew the employee's contract or appointment, theschool needed to do and did in fact do nothingmore. As the Court said in Ricks and Chardon theterminations in these cases were, in and of them-selves, benign acts, impeachable only by resortingto events outside the limitations period, i.e., the no-tifications. 8Such is not the case where, as here, the dis-charge is unrelated to the expiration of an employ-ment contract or appointment and itself constitutesthe alleged unlawful act. Notice of such a dis-charge, consequently, does not begin the runningof the statute of limitations with respect to the dis-charge. Indeed, the employee is not in fact dis-charged until the notice is implemented by action.In such cases, the discharge constitutes an actionseparate and distinct from the notice, and Section10(b) is no bar to consideration of the discharge oc-curring within the limitations period.This position is well established in both Boardand court law. In Mack Trucks,7the employer no-tified employee Hill orally on 29 October 1975 thathe would be terminated. The employee then re-ceived a letter on 30 October stating that this dis-charge was effective 6 November 1975. The em-ployee alleged that his discharge violated Section8(a)(3), but only the 6 November date fell withinthe 10(b) period. The judge found the chargetimely filed, stating (230 NLRB at 999):Under all the circumstances, I am of theopinion that the situation in this case must beviewed as having involved two independentviolations of Section 8(a)(1) of the Act. Thefirst occurred when Hill was initially givennotice of his unlawful termination. Undoubted-ly the Board would have entertained an unfairlabor practice charge at this time, i.e., evenbefore the discharge was implemented. On theother hand, I think it clear that a second and6Contrary to my colleagues' assertion, I do not suggest that the Ricksand Chardon cases have applicability only in cases involving employmentcontracts or appointments of definite duration. Rather, in my view thosecases require, as the judge stated, that the limitations period begins fromthe date of the conduct which necessitates the termination. In the factpattern presented in those cases, the limitations period began from thedate of the decision denying tenure or canceling the appointments Thatdecision was the unlawful act which required the terminations. While it isless likely that a factual situation similar to that in the Ricks and Chardoncases will occur in the absence of an employment contract or appoint-ment which sets a definite term of employment, nothing in my opinionforecloses that possibility.7 230 NLRB 993 (1977), enfd 573 F.2d 1302 (3d Cir. 1978), cert.denied 439 US. 825 (1978)independent unfair labor practice occurred onthe date the discharge in fact was implement-ed.The judge's reasoning was adopted by the Board,the Board's decision was enforced by the ThirdCircuit, and the Supreme Court denied certiorari.8The Mack decision is but one in a long line ofBoard and court decisions holding that, when twoseparate unfair labor practices could be alleged, acharge filed within 6 months of the latter conductis timely within the intendment of Section 10(b).See Plumbers Local 214 (D. L. Bradley Plumbing),131 NLRB 942 (1961), enfd. 298 F.2d 427 (7th Cir.1962); Great Atlantic & Pacific Tea Co., 145 NLRB362 (1963), enfd. in part 340 F.2d 690 (2d Cir.1965); Teamsters Local 200 (State Sand), 155 NLRB273 (1965), enfd. 63 LRRM 2032 (D.C. Cir. 1966),cert. denied 385 U.S. 929 (1966); Painters DistrictCouncil No. 9 (Westgate Painting), 186 NLRB 964(1970), enfd. 453 F.2d 783 (2d Cir. 1971), cert.denied 405 U.S. 988 (1971); General Motors Accept-ance Corp., 196 NLRB 137 (1962), enfd. 476 F.2d850 (lst Cir. 1973); City Roofing Co., 222 NLRB786 (1976), enfd. 560 F.2d 1370 (9th Cir. 1977).Accord: Machinists Local 1424 v. NLRB, 362 U.S.411 (1960).It is in my judgment clear that the majority hasincorrectly dated the start of the limitations periodin the instant case, as well as in all future dischargecases, from the date of mere notice to the employ-ee. When the discharge is unlawful in itself, regard-less of the issuance of prior notice, a charge filedwithin 6 months of the discharge is timely. Thathas always been the rule, and my colleagues haveadvanced no valid reason to change it. I thereforedissent.a While it is true. as my colleagues assert, that employee Hill workedunder an employment contract, Hill's discharge was unrelated to the ex-piration of that contract. The employer's decision did not involve the re-newal of Hill's contract when it expired; rather, the employer terminatedHill during the term of the contract. In these circumstances. the termina-tion itself was an affirmative act which occurred during the limitationsperiod. Accordingly, the cases relied on by my colleagues are clearly dis-tinguishable, and my colleagues' reversal of the Mack decision is unwar-ranted.DECISIONSTATEMENT OF THE CASEGORDON J. MYATT, Administrative Law Judge. Upona charge filed by Jack Wittenberg, an Individual, on Jan-uary 6, 1982, against United States Postal Service,Marina Mail Processing Center (Postal Service), the Re-gional Director for Region 31 issued a complaint andnotice of hearing on February 26, 1982. The gravamenof the complaint is that Respondent Postal Service dis-403 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged Wittenberg on August 21, 1981,' for distributingnewsletters to fellow employees concerning their termsand conditions of employment and concerning theirUnion. It is alleged that the publication and the distribu-tion of the newsletters by Wittenberg were protected bySection 7 of the National Labor Relations Act, 29 U.S.C.§ 151 et seq. (the Act). The complaint asserts that by dis-charging Wittenberg for this reason, Respondent PostalService violated Section 8(a)(1) and (3) of the Act.Respondent filed an answer in which it admitted cer-tain allegations of the complaint, denied others, and spe-cifically denied the commission of any unfair labor prac-tices. In addition to its answer, Respondent filed amotion to dismiss the complaint (supported by a lengthymemorandum) on the ground that the complaint hereinwas time-barred by Section 10(b) of the Act.2The Gen-eral Counsel filed an opposition to the motion to dismissalong with an equally well-documented memorandum.Respondent's motion to dismiss was denied by theDeputy Chief Administrative Law Judge without preju-dice to the right of Respondent to renew the motion atthe time of the hearing herein.A hearing was held in this matter in Los Angeles,California, on November 9 and 10, 1982. All parties wererepresented by counsel and afforded a full opportunity toexamine and cross-examine witnesses and to present rele-vant material evidence on the issues under consideration.Briefs were submitted by counsel and have been consid-ered.On the entire record in this matter and on my observa-tion of the witnesses I make the followingFINDINGS OF FACT1. JURISDICTIONPostal Service is an independent establishment of theExecutive Branch of the Government of the UnitedStates engaged in the operation of various facilitiesthroughout the United States providing postal services tothe nation. The facility located in Inglewood, California,is the only facility involved in this proceeding. Jurisdic-tion over this matter vests in the National Labor Rela-tions Board by virtue of Section 1209 of the Postal Reor-ganization Act, 39 U.S.C. § 101 et seq.II. THE LABOR ORGANIZATION INVOLVEDAmerican Postal Workers Union, Inglewood Branch,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Issues Raised by the Renewed Motion toDismissAs noted, Respondent Postal Service filed a prehear-ing motion to dismiss based on the ground that the un-I Unless otherwise indicated, all dates herein refer to the year 1981.2 Sec. 10(b) provides, in pertinent part:Provided, That no complaint shall issue based upon any unfair laborpractice occurring more than six months prior to the filing of thecharge with the Board ....derlying charge in this case was filed more than 6months after the occurrence of the operative events as-serted to constitute the unfair labor practices here. Thismotion was denied without prejudice to the right of Re-spondent Postal Service to renew it at the hearing.3Atthe hearing, Respondent Postal Service renewed itsmotion prior to the taking of testimony. Ruling on therenewed motion was reserved until issuance of this deci-sion. Since a ruling favorable to Respondent would pre-clude consideration of the other issues raised by thiscase, it is necessary to consider the factual circumstanceswhich provide grounds for the motion at this point.41. The activity of Wittenberg prior to 1980On January 6, 1976, Wittenberg issued the first of aseries of five newsletters addressed to his coworkers atRespondent's Inglewood facility.5Among other things,Wittenberg criticized management's operation of the fa-cility and asserted that corruption was "running rampantthroughout the Inglewood Post Office." He urged theemployees to stand together and repudiate the injusticeswhich he asserted had been heaped upon them. (G.C.Exh. 4.) Wittenberg charged that employees selected forpromotion were not the best qualified, and he also wascritical of the Union's representation of the employees.He encouraged employees to contact him and to writeletters to their congressmen urging an investigation ofthe manner in which the Annex was operated. Witten-berg posted this newsletter on the Union's bulletin boardin the employees' breakroom.On January 26, 1976, Wittenberg published his secondnewsletter. He cited so-called hypocrisy in the manner inwhich supervisors and managers operated the facility.The newsletter stated that, while employees were toremain gainfully employed at all times, supervisors wereconstantly breaking the requirements they sought to en-force against the employees; i.e., abuse of sick leave andprolonged breaks. In particular, the newsletter claimedthat a supervisor was observed "in hot pursuit of somefemale employee" and that one supervisor was observedwandering around the work floor "playing with him-self." (G.C. Exh. 5.) He further asserted that the short-comings of the Postal Service were due to poor manage-ment and urged the employees to write to then PresidentFord and to Senator Cranston. As in the case of the firstnewsletter, Wittenberg again posted this document onthe Union's bulletin board in the breakroom.On January 29, 1976, Ray Brown, tour superintendentduring Wittenberg's shift, summoned him into the officeI See G.C. Exh. l(g). In denying the motion, my ruling thereon stated,inter alia, "Board decisions appear to define a liberal construction of theSection 10(b) limitations provision not fully consonant with Court prece-dents and rationale relied upon by Respondent."4 For purposes of the motion to dismiss, all factual matters foundbelow are uncontroverted even though a detailed account of the circum-stances surrounding the factual findings are not set forth.I At the time these newsletters were written and publicized by Witten-berg, he was working at the Bellanca Annex of the Inglewood PostOffice. Sometime in 1977, the bulk of the operations at the Annex wastransferred to the Marina Mail Processing Center where Wittenbergworked until his discharge in 1981. These facilities employed approxi-mately 1200 employees.404 POSTAL SERVICE MARINA CENTERfor a discussion regarding his newsletters. During thediscussion Brown told Wittenberg that the statementscontained in the newsletters were slanderous and defama-tory and that he could be sued. He gave Wittenberg adirect order not to post any more newsletters on theUnion's bulletin board. Wittenberg took issue withBrown and stated that he had a "constitutional right" toproduce the newsletters without any prior restraint fromthe Postal Service.6Shortly after his discussion with Brown, Wittenbergimmediately drafted another newsletter. (See G.C. Exh.6.) In this newsletter Wittenberg described his version ofwhat occurred during his discussion with Brown and de-cried the fact that he was also denied union representa-tion during the discussion. He related the experience tothat which takes place in totalitarian countries and usedsuch expressions as "Sieg Heil," "KGB," and "storm-troopers." He reasserted his belief that an investigationof the Annex was necessary. Wittenberg gave this news-letter to the president of the Union who in turn posted iton the Union's bulletin board in the Annex.On February 2, 1976, Wittenberg issued his next news-letter. (G.C. Exh. 7.) Again Wittenberg took manage-ment to task concerning the operation of the Annex andthe treatment of the employees. He indicated that, be-cause of his past newsletters, management was closelymonitoring his breaks. He also criticized management fornot following up on suggestions he made to improve theoperation of the Postal Service, and he attributed thisfailure to the fact that he had been tabbed as an individ-ual with a "bad attitude." He informed the employeesthat it was time to take steps to correct the failings ofmanagement and that a petition would be circulatedamong them requesting a congressional investigation.7On February 5, Brown again called Wittenberg in togive him official counseling for failure to follow theorders given during the discussion on January 29. Brownaccused Wittenberg of posting and distributing defamato-ry literature on the postal premises and Wittenberg re-sponded that the Union, and not he, had posted thenewsletters after his conference with Brown.8The next newsletter published by Wittenberg wasdated February 9, 1976. (G.C. Exh. 10.) In this newslet-ter Wittenberg stated that his constitutional rights hadbeen violated by management of the Annex and urgedthe employees to fight against those who would denythem these freedoms. Wittenberg again urged his fellowemployees to fight back by writing to governmental au-thorities. He also urged them to attend the next unionmeeting in order to sign the petition which he had circu-I At the beginning of the discussion with Brown, Wittenberg askedthat a union representative be present and Brown denied this request.7 Wittenberg drafted and circulated a petition among the employeesshortly after this newsletter was issued. He testified that the petition hadbeen suggested by the editor of the union newspaper and that, while theUnion was interested in such a petition, it did not want to be activelyinvolved. Wittenberg solicited virtually all the signatures from the 156employees who signed the petition and he sent the petition on to congres-sional officials. (See G.C. Exh. 8.)8 Wittenberg grieved this disciplinary counseling through the Unionand, prior to arbitration, Respondent and the Union reached a settlementon this grievance and another grievance arising out of an incident occur-ring between Wittenberg and an acting supervisor at a later date.lated among the employees. This newsletter was alsoposted by the Union on the bulletin board.9In late October 1976, Wittenberg complained that em-ployees who were playing dominoes during their breakperiod did so in such a noisy fashion that it created anoise which was irritating to him and caused him tosuffer physically. As a result of this, Wittenberg filledout a request for sick leave on November 16, 1976. In hisrequest, Wittenberg claimed that his ears hurt and hisnervous system was unable to stand the banging of theivory dominoes against the Formica table top. ThelmaDickinson, his then-acting supervisor, took issue withthis request and an argument ensued. During the courseof the confrontation between Wittenberg and Dickinson,Wittenberg stated he had "a goddamn petition signed byother employees and the goddamned supervisors haven'tdone anything about it." He also told Dickinson, "goscrew yourself, lady."On November 19, 1976, Dickinson issued Wittenberg awritten notice of suspension for a period of 10 days. Thenotice charged Wittenberg with using loud and profanelanguage toward a supervisor. (G.C. Exh. 19.) Witten-berg grieved the suspension through the Union and alsofiled an EEO complaint against Dickinson concerningthe incident. In the course of the investigation of theEEO complaint (which apparently extended throughoutmost of the year of 1977), Wittenberg was provided withexcised ccpies of other employees' disciplinary records,presumably for comparison purposes in pursuing hiscomplaint. Although the copies were excised to preventidentification of the employees to whom they related,Wittenberg was able to identify at least 10 of the em-ployees from the records.In March 1977, Wittenberg was provided with a copyof the initial investigator's report on his EEO complaint.(G.C. Exh. 31.) This report contained a notation datedJanuary 4, 1977, to the effect that the investigator haddiscovered that, while Dickinson was deciding to writeup a complaint against Wittenberg for his conduct duringthe incident, Respondent's personnel office had alreadywritten up the complaint. However, in a subsequentEEO investigative affidavit, dated August 30, 1977, onthe same matters (R. Exh. 1), Dickinson stated she wroteup the 10-day notice of suspension after receiving advicefrom her tour superintendent. t'9 On February 13, 1976, the Union appointed Wittenberg to the posi-tion of special correspondent for its newspaper. Thereafter, Wittenbergwrote articles, which were published in the Union's newspaper, contain-ing material similar to that set forth in his newsletters.'O The grievance over the 10-day suspension and Wittenberg's priorgrievance over the "official counseling" with Brown on February 5,1977, were settled as part of a package arrangement between the Unionand Respondent. The 10-day suspension was reduced to an official writ-ten warning and the notation of the counseling by Brown remained inWittenberg's file. Because Wittenberg had served the 10-day suspensionat the time of the settlement of the grevances, he was entitled to pay forthat period Wittenberg, however, refused to accept the pay as a matterof principle.405 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The 1980 newsletters and Wittenberg'ssubsequent removal from the Postal ServiceIn mid-July 1980, Wittenberg again authored a seriesof newsletters. Unlike the situation relating to the 1976newsletters, however, Wittenberg undertook to distributecopies of these newsletters directly to the employees atthe postal facility. Initially, he did this by placing copieson the tables in the breakroom, on lunchroom tables and,when asked, gave copies directly to employees on thework floor.The first 1980 newsletter was distributed by Witten-berg sometime in mid-July. In this document, Wittenbergattacked the "Absence Control Program" recently initi-ated by Respondent. He characterized the program as"odious and illegal." Wittenberg complained that theprogram was applied in a disparate fashion to employeesas contrasted to supervisors. He cited two alleged in-stances wherein an employee died and another commit-ted suicide as a result of Respondent's sick leave policy.He urged employees to write to a particular congress-man and senator (whose addresses he supplied) for assist-ance in addressing the problem.The second newsletter issued in 1980 was also distrib-uted to the employees in the manner described above.This newsletter was distributed sometime during the endof July. The letter attacked the representation given tothe employees by the Union. Wittenberg gave employeesadvice on how to revoke their dues authorizations givento the Union. He accused the Union of agreeing to amanagement proposal to change the "California scheme"mail-sorting procedures. He claimed that the changewould allow less skilled employees to perform the job,thereby causing greater inefficiency. He was critical ofseveral named union and management officials and urgedthe employees to take over control of the Union. Henoted that there would be an election of union officialswithin a few months and argued that there was a needfor the employees to select and train new union officials.(G.C. Exh. 13.)The third 1980 newsletter was addressed to what Wit-tenberg perceived to be the deficiencies of management.This newsletter was distributed approximately a weekafter the second newsletter and in the same manner. Wit-tenberg defined the word "libel" and indicated he wouldnot state anything that he could not prove personallywithout adding the word "rumor." Also, where he didnot witness an event or incident, he would not claim itto be true unless he had the word of other witnesses tosuch an occurrence. He asserted that the Postal Servicewas inefficient and made three recommendations whichhe claimed would improve the mail processing. He thenstated that the Postal Service was "dishonest." He re-ferred to a lawsuit which he claimed the Postal Servicelost "because of their creative method of adding up over-time."' I In further reference to the alleged dishonesty,Wittenberg stated the following:" This was apparently in reference to a wage-and-hour suit filedagainst the Postal Service by the U.S. Department of Labor. The testimo-ny indicates that this suit was settled prior to going to trialBut even worse they steal money from the Ameri-can tax payer [sic] and then have the audacity tobrag about it. Last year the Postal service [sic]claimed to have made a substantial profit. When thefacts came out we find fraud .... It seems that thePostal Service got $720,000,000 by telling congressthat they needed the money for workmen's compen-sation injuries. They used about $150,000,000 of thisfor that purpose and the rest for production. A veryneat swindle that they were very proud of.He also criticized the Marina Mail Processing Center foralleged irregularities in veteran preference hiring andEEO matters. He then decried that there was specialtreatment for special employees. In this category he la-beled as rumor that management was participating in"on-the-job sex." He also labeled as rumor that a super-visor pointed a gun at a female employee. He accusedsupervisors of being functionally illiterate and claimed tohave proof that he would present in his next newsletter.Finally, he accused members of supervision of engagingin perjury, falsifying reports, and engaging in forgery.(See G.C. Exh. 14.) Sometime after the distribution ofthe third newsletter, Wittenberg was confronted by hissupervisor, Ann Ryan, regarding employees reading hisnewsletters on the work floor. It is uncontroverted that,during the conversation, Ryan instructed Wittenberg notto distribute the newsletters on the postal premises. Wit-tenberg told Ryan that the Postal Service might as wellfire him, so that he could sue them.Approximately a week after the distribution of thethird newsletter, Wittenberg distributed the fourth 1980newsletter. The distribution of this newsletter differedfrom the prior three. Because of his conversation withRyan, Wittenberg placed each newsletter in a sealed en-velope and put a notation on it that the newslettersshould not be read on post office premises.The fourth newsletter was entitled "Discrimination inOur Post Office." Wittenberg began by stating his ethnicand personal background and giving a description of hisbeliefs regarding EEO matters and the role that theGovernment should play in the lives of its citizens. Hethen began to criticize certain supervisors by name. Hestated that Supervisor Bryan Donatto was lazy when hewas a clerk and management made him a supervisor. Hewent on to state that when Donatto became a supervisorhe did not remain in his work area because "it seems thathe would rather chase after Thelma Dickinson than dohis job." Wittenberg also listed Thelma Dickinson byname and stated that she had falsified at least one officialdocument and had committed perjury.'2In the newsletter, Wittenberg also addressed themanner in which the EEO program functioned in thepostal service and recounted his own experience follow-ing the issuance of his 1976 newsletters. He cited hiscounseling and the domino incident resulting in the con-frontation with Dickinson. Wittenberg concluded thenewsletter by stating that he anticipated retaliation for1a This was apparently in reference to the discrepancy in the March1977 EEO report and the statement in Dickinson's affidavit of August1977 regarding the incident406 POSTAL SERVICE MARINA CENTERthe newsletters and that the fourth newsletter wouldprobably be his last because of the cost involved. Heurged employees to make copies of the newsletter andgive them to their friends. (G.C. Exh. 18.)On September 9, 1980, Brown called Wittenberg intohis office for an investigative meeting about the newslet-ters. A union steward was present during the course ofthis meeting. Brown had copies of the third and fourthnewsletters in his possession and questioned Wittenbergabout the truth of the allegations contained in them. Wit-tenberg replied that he believed what he had stated inthe newsletters was true and he claimed to possess proofand facts at home. Brown reminded the employee thatthe instructions given to him at the counseling session onFebruary 5, 1976, were still in effect. He told Wittenbergthat he was to refrain from posting or distributing de-meaning, derogatory, or inflammatory informationagainst the Postal Service, the managers, or its employ-ees. Wittenberg stated he was aware of the instructionsand then repeated the statement that he had previouslymade to Ryan; i.e., that management should fire him, sohe could sue the Postal Service.Shortly after the meeting with Brown, Wittenbergissued another newsletter (Newsletter No. 5) on Septem-ber 11, 1980. This newsletter was distributed in sealedenvelopes in the same manner as the fourth newsletter.The newsletter was captioned, "HISTORY REPEATSITSELF." (See G.C. Exh. 21.) In this document, Witten-berg described the experiences he encountered in distrib-uting the 1976 newsletters and set forth his version of themeeting with Brown on September 9. He also com-plained about the failure of the union steward to effec-tively represent him at this meeting. In the newsletter,Wittenberg volunteered to read it, and any future letters,to interested employees on his breaks or during his lunchperiods. He listed the hours when he was scheduled forbreaks or lunch during his shift. Wittenberg concludedthe newsletter by stating, among other things:The purpose of my letters is not to throw you mygripes but to show you that we are all in this placetogether. My gripes are similar in many ways toyour gripes. Each of us have similar unresolvedproblems.On September 20, 1980, Wittenberg was served with a5-day suspension letter by Ryan. (G.C. Exh. 22.) He wascharged with violation of Respondent's standards of con-duct. The particular section that he was cited with vio-lating was section 661.3 of Respondent's employee/laborrelations manual. According to the letter, this section"strictly prohibits any employee activity which adverselyaffects the confidence of the public and the integrity ofthe Postal Service." The letter went on to state, "al-though you may feel these publications are an expressionof your personal beliefs, the expression of opinions in anyform (either written or oral) which disrupts the harmonyof the work place, publicly demeans fellow employees orimpairs the efficiency of the Postal Service or publictrust therein will not be tolerated."The suspension letter specifically referred to Witten-berg's Newsletter No. 4 wherein he characterized Super-visor Bryan Donatto as having been extremely lazy andalleged that Supervisor Thelma Dickinson falsified offi-cial records and committed perjury. The suspensionletter also referred to the third newsletter in which Wit-tenberg wrote that "the U.S. Postal Service is dishon-est." The suspension letter made reference to the instruc-tions given to Wittenberg by Brown, both on February5, 1976, and on September 9, 1980. The letter containeda warning that, if Wittenberg continued in this activity, itwould result in his removal from the Postal Service.After his 5-day suspension, Wittenberg ceased hisnewsletter activity for the balance of the year 1980.However, on January 20, 1981, Wittenberg issued News-letter No. 6. (G.C. Exh. 23.) This newsletter contained areproduction of the cartoon from the Denver Post de-picting a book-burning incident by two characters pur-portedly representing the Moral Majority. In the text ofthe letter Wittenberg indicated that the above cartoon"could very well be Nazi swastikas or could very wellsay U.S. Postal Service." He then stated that anyone orany organization denying the employees the right to re-ceive information was using "neo-Nazi tactics." Witten-berg enclosed a copy of the 5-day suspension letter hereceived in September 1980 and accused Brown of beinga coward in that Wittenberg asserted Brown wrote thesuspension letters he received, but did not have "theguts" to put his name on them.In the letter, Wittenberg had a message to manage-ment regarding his past newsletters and his intentions inthe future. He stated:I have this to say to management. I have no regretsas far as any letters that I have written. You may aswell terminate me because if you try any lesser pen-alty, I will only continue to attack you. Everythingthat I have written is true to the best of my knowl-edge. Defecate or get off the pot.Wittenberg then addressed a message to Donatto andDickinson. He indicated that Donatto was "a very lika-ble person" and that he did not dislike him nor did herespect him. He stated that Donatto was "just a symp-tom of what's wrong with the post office." Wittenberg'smessage to Dickinson, however, was much stronger. Hesaid:What I said about Mr. Donatto also goes for you.But unfortunately you are guilty of something farworse. Namely falsifying a report and committingperjury. Someone once told me that you call your-self a christian [sic]. Doesn't bearing false witnessdoom you to hell if you don't admit it? .."Wittenberg then went on to indicate the ways he feltthe U.S. Postal Service lacked honesty. This particularpassage stated:Is the U.S. Postal Service dishonest? Let me countthe ways. The U.S. Postal service makes me thinkof a number of fitting terms:Dishonesty.Ineptitude.407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiscrimination.Sadism.Nazism.Totalitarianism.Et cetera and far into the night.The newsletter concluded by urging the employees tovote for a particular individual as president of the Union,or in the alternative they could write in either Witten-berg's name or that of Mickey Mouse.13On January 29, Wittenberg was served with a writtennotice of a proposed intention to remove him from thePostal Service no later than 30 days from receipt of theremoval letter. This letter was signed by SupervisorRyan, and charged Wittenberg with violation of thePostal Service's standards of conduct and failure tofollow instructions. (G.C. Exh. 24.) The removal letermade specific reference to the comments contained in thesixth newsletter in which Wittenberg called Brown acoward and accused Dickinson of falsifying a report andcommitting perjury. The removal letter also referred toWittenberg's claim that the Postal Service was dishonestand to the terms he used in making this accusation. Ref-erence was also made to his statement that the managersof the postal facility were using neo-Nazi tactics againsthim.Wittenberg filed a response to the charges contained inthe letter of proposed removal on February 6, 1981.(G.C. Exh. 25.) In a "Letter of Decision" dated Febru-ary 25, 1981, Respondent advised Wittenberg that thecharges against him were supported by the evidence andthat his removal would be effective March 2, 1981. (G.C.Exh. 26.) The employee was advised that he had a rightto appeal the removal decision to the Merit Systems Pro-tection Board (MSPB) no later than 20 days after March2, 1981. He was also advised that, if he chose to appealto MSPB, he would thereby waive access to any proce-dures under the National Agreement beyond step 3 ofthe grievance-arbitration procedures. Wittenberg re-ceived this letter on February 27.Wittenberg filed a timely appeal of the removal deci-sion to MSPB.14After a hearing in June 1981, the pre-siding official for MSPB issued an initial decision on July17, 1981, upholding the removal action. In the absence ofa petition for review of the initial decision by the Boardof MSPB within 35 calendar days of its issuance, the de-cision of the presiding official was to become final onAugust 21, 1981. (See R. Exh. 6.) Although Wittenbergfiled a timely petition for review, Respondent officiallyremoved him from its employment rolls on August 21,1981.1' Wittenberg filed the underlying charge in the in-stant case on January 6, 1982.1s Wittenberg distributed Newsletter No. 6 outside the postal premisesby standing at the employees' gate to the parking lot. This entrance tothe parking lot was equipped with a magnetic card-controlled gate andwas used only by postal employees or employees of the outside contrac-tor operating the cafeteria facilities.4 The Union also pursued a grievance based on Wittenberg's dis-charge through step 3 of the National Agreement. However, this wasdone without the approval or the assistance of Wittenberg.I' MSPB denied the petition for review on July 27, 1982, and the ini-tial decision became final 5 days thereafter. (R. Exh. 7.) While Witten-berg's petition for review was timely filed with MSPB in Washington,3. Wittenberg's status during the appeals processAs noted, Wittenberg's removal by Respondent PostalService was effective March 2, 1981. This meant that onMarch 3, 1981, Wittenberg was placed on a nonduty/-nonpay status by Respondent. As such, he remained onthe employment rolls of the Postal Service pending theoutcome of his appeal through the MSPB procedures.Respondent continued to pay the employee's health andlife insurance premiums and make contributions on hisbehalf to the Civil Service Retirement Fund. In additionto these benefits, Wittenberg received a one-time bonusof approximately $420 while on nonduty/nonpay status.The bonus resulted from a new National Agreement ne-gotiated between the Union and Respondent.By placing Wittenberg in a nonduty/nonpay statuspending the resolution of his appeal, Respondent was fol-lowing a practice which apparently was initiated by aMemorandum of Understanding entered into in 1974 be-tween the Postal Service and the then Civil ServiceCommission.1(See R. Exh. 5.) Under the terms of thisagreement, when an employee against whom an adverseaction of removal was initiated and who was placed in anonduty/nonpay status pending outcome of an appeal(whether taken to the Commission or processed withinthe Postal Service), the Postal Service agreed to contin-ue its contributions to the retirement fund for the em-ployee for a period not to exceed six months in the ag-gregate in a calendar year. (R Exh. 5, sec. 4(a).) Similar-ly, the Memorandum of Understanding provided that thePostal Service would continue to make its contributionsfor the life and health insurance benefits of an employeein this category. Such contributions were limited to aperiod of a year. (R. Exh. 5, sec. 4(b).)Finally, for purposes of this decision, the Memoran-dum of Understanding provided the following for an em-ployee in this category who was a preference eligible(entitled to rights under the Veterans' Preference Act):5. (a) The Commission agrees that, if a preferenceeligible is placed in non-pay, non-duty status on orafter the scheduled date of his removal pending theoutcome of an appeal, this action of placing him inthis status shall be tantamount to removal for thepurposes of adjudicating the appeal and it shall notbe considered as constituting a suspension, nor shallsuch person being in non-duty, non-pay status be abasis for a procedural reversal of the removalaction. The effective date of the removal action forthe purpose of time limits for filing such appealsshall be the effective date on which the employee isplaced in non-pay, non-duty status.... [R, Exh.5.]D.C., he failed to notify or serve a copy on the Postal Service, therebyaccounting for his removal from the employment rolls on August 21,1981.le Apparently the National Agreement between Respondent PostalService and the Union also provided that an employee grieving a remov-al action through the grievance-arbitration procedures would likewise beplaced in a nonduty/nonpay status.408 POSTAL SERVICE MARINA CENTERRuling on the Renewed Motion to DismissRespondent Postal Service contends in its renewedmotion to dismiss that the effective date of Wittenberg'stermination occurred on March 3, 1981-when the em-ployee actually was placed on nonduty/nonpay status.'1The General Counsel's complaint, on the other hand, al-leges that Wittenberg's employment was terminated forunlawful reasons on August 21, 1981-the date Respond-ent Postal Service removed him from the employmentrolls and ceased making insurance and retirement contri-butions on his behalf. Thus, in ruling on the motion, thebasic issue for purpose of the limitations period is-whendid the discharge become effective? Stated in anotherfashion, at what point in time were the alleged unfairlabor practices committed?As noted in the ruling on the prehearing motion, theBoard has applied a "liberal construction of the Section10(b) limitations provision" in cases where this issue hasbeen presented. For example, in Roman Catholic Dioceseof Brooklyn, 222 NLRB 1052 (1976), a school teacherwas notified on June 13, 1974, that he would not be re-hired in September for the coming school year. His exist-ing contract expired on August 31, 1974, and he hadbeen active in union activity. The charge relating to thefailure to rehire was not filed until December 24, 1974.Rejecting a claim that the charge was time-barred bySection 10(b), the Board held the failure to rehire theteacher on September 1, 1974, was the point where theunfair labor practice occurred and thus was within thelimitations period.Similarly, in Longshoremen ILWU Local 30 (U.S.Borax Corp.), 223 NLRB 1257 (1976), the Board rejectedthe 10(b) argument advanced by the Union. There, theunion imposed a fine on a member for crossing a picketline and working during a strike. The fine was approvedby the membership on September 17, 1974. The unionnotified the employee of the membership action by aletter dated September 18, 1974, and he did not respondto it. On March 6, 1975, the employee received notifica-tion through the union's counsel that the union intendedto institute a civil action to collect the amount of thefine. The unfair labor practice charge in that case wasfiled on March 19, 1975. The Board upheld the adminis-trative law judge's finding that the 6-month limitationsperiod did not begin to run until the September 18 notifi-cation was received by the employee (September 20),therefore, the charge was not time-barred by Section10(b).Again, in California School of Professional Psychology,227 NLRB 1657 (1977), the Board affirmed an adminis-trative law judge's finding that a 10(b) argument was" It is noted at this juncture that Respondent Postal Service argues inits posthearing brief that the effective date of Wittenberg's terminationwas on February 26, 1981, when the "Letter of Decision" was receivedaffirming the removal recommendation and making it effective March 2,1981. While it is apparent that this earlier date was selected by Respond-ent to bring its arguments within the parameters of the court cases citedin support of this argument, it is of no real consequence here. Since theunfair labor practice charges were filed on January 6, 1982, both the Feb-ruary 26 and March 3, 1981 dates would of necessity fall outside the 6-month limitations period of Sec. IO(b) if Respondent prevails in itsmotion.without merit. In that case a professor who engaged inunion activity was notified on July 23, 1975, that his con-tract, due to expire on August 31, 1975, would not be re-newed. The charge was filed on February 12, 1976. TheBoard held that the July 23 letter of notification merelyinformed the employee that he would not be rehired andthat the unfair labor practice occurred on August 31,1975, when his employment ended. California School ofProfessional Psychology, supra, fn. 1.Finally, in American Bakeries Co., 249 NLRB 1249(1980), the Board adopted the administrative law judge'sfinding that the charge was not time-barred although apanel majority reversed the judge and deferred to an ar-bitration proceeding. In that case a provision in the col-lective-bargaining agreement required the Employer tonotify the Union when a decision was made to dischargean employee. If the union agreed with the decision, thedischarge was effective immediately. If the union dis-agreed, the matter was referred to an arbitrator for anexpedited decision which was binding. Pending the arbi-trator's decision, the employee so affected remained onthe job and continued to receive his normal wages. Theemployer notified the union on December 1, 1977, that itmade a decision to discharge two employees and theunion disagreed. The matter went to an arbitrator onMarch 10, 1978, and his award upholding the employer'sdecision issued on March 28, 1978. The employees werethen discharged on March 31, 1979. One of the dis-charged employees did not file an unfair labor practicecharge until September 27, 1978, and the employerclaimed it was time-barred by Section 10(b). The judgefound that the actual date of discharge (March 31, 1978)was the operative date for the running of the limitationsperiod and not the date the employer made the decisionto fire the employees. American Bakeries Co., supra at1256.Although the reception by the various circuit courts ofappeals is mixed on the issue of the Board's reasoning asto when the limitations period begins to run, there is acentral theme in each of the court decisions-whether af-firming or rejecting the Board's position. For example, inNazareth Regional High School v. NLRB, 549 F.2d 873(2d Cir. 1977) (the appeal of Roman Catholic Diocese ofBrooklyn), the Second Circuit rejected the Board's 10(b)reasoning as to when the unfair labor practice occurred.The court held that the notification to the teacher thathe would not be rehired on June 13 was a "final deci-sion" and the limitations period commenced to run fromthat event. The court defined the issue to be "whether[the teacher] could have filed an unfair labor practicecharge at any time after the final rejection of his applicationfor reemployment." (Emphasis added. Id. at 882.)In NLRB v. Longshoremen IL WU Local 30, 549 F.2d698 (9th Cir. 1977), the court upheld the Board's reason-ing regarding the running of the limitations period. In sodoing, the court stated "the six-month time period doesnot begin until the laborer was in a position to file theunfair labor practice charge, i.e., upon receipt of thenotice of penalty." (Emphasis added. Id. at 701.)This same court reviewed and rejected the Board'sreasoning on the 10(b) question in NLRB v. California409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchool of Professional Psychology, 583 F.2d 1099 (9th Cir.1978). There, the court reaffirmed its reasoning in Local30 and stated: "We have recognized, therefore, that thetime limit of § 10(b) should begin running when the em-ployee can first file an unfair labor practice charge toprotect his interests." The court then adopted the ration-ale of the Second Circuit in Nazareth Regional HighSchool, supra, and held that because the professor in thecase before it could have first filed his unfair labor prac-tice charge on July 23, 1975, when he received notifica-tion that he would not be rehired, "the six-month periodof § 10(b) began running upon receipt of that letter." Id.at 1101. In response to the argument that the unlawfuldecision not to rehire was not final until the professor'sprior contract expired (August 31, 1975), the courtstated, ". ..this confuses the unfair labor practice inissue-the decision not to rehire-with the date Cohen'steaching duties ceased." Id. at 1102.Thus, it is apparent that the circuit courts of appealsdealing with this issue have uniformly determined,whether sustaining or rejecting the Board's reasoning,that the point where the employee could have filed anunfair labor practice charge is the operative event whichtriggers the running of the 6-month limitations period.While I am mindful that an administrative law judge isbound by Board precedent alone until a definitive rulingis made by the United States Supreme Court, I find thatinquiry in this matter does not stop with the circuit courtdecisions reviewing the Board cases.Although counsel for the General Counsel contendsthat the Supreme Court decisions relating to the limita-tions period under Title VII of the Civil Rights Act of1964 is not analogous or applicable to Board cases, I donot find much substance in this argument. As pointed outby Respondent, there is a limitations period that appliesto Title VII cases much like that of the National LaborRelations Act. Therefore, it is necessary to fix the pointat which the unfair employment practices occurred inthose cases in order to calculate the time period withinwhich to file a charge with the Equal Employment Op-portunity Commission (EEOC). On this basis, I am per-suaded that the Supreme Court decisions on this issuehave substantial application to the cases involving the 6-month limitations period under the National Labor Rela-tions Act.In Delaware State College v. Ricks, 449 U.S. 250 (1980),the Supreme Court was confronted with the question ofwhether a charge was timely filed with EEOC after anasserted unlawful denial of tenure. There, a universityprofessor (Ricks) was formally notified on June 26, 1974,that he would not receive tenure and was offered a I-year terminal contract, which he accepted. Ricks grievedthe decision on the refusal to grant tenure and the griev-ance was denied on September 12, 1974. Ricks filed acharge with EEOC on April 28, 1975, shortly prior tothe expiration of his terminal contract. In determiningwhen the applicable 180-day limitations began to run, amajority of the Court held that the unfair employmentpractice complained of was the denial of tenure and theissue was the identification of that date. The majority de-cision rejected the argument that the operative date wasthe date on which the grievance was denied (whichwould have made the EEOC charge timely). Rather, theCourt held that "entertaining a grievance complaining ofthe tenure decision does not suggest that the earlier deci-sion [formal notification that tenure would not be grant-ed] was in any respect tentative." Id. at 261. The Courtalso rejected the argument that the pendency of thegrievance tolled the running of the limitations period,stating:...we have already held that the pendency of agrievance, or some other method of collateralreview of an employment decision, does not toll therunning of the limitations period. [Citation omitted.]The existence of careful procedures to assure fair-ness in the tenure decision should not obscure theprinciple that limitations periods normally com-mence when the employer's decision is made. [Ibid.]In a subsequent case, involving nontenured school ad-ministrators, the Supreme Court applied its Ricks hold-ing. Chardon v. Fernandez 454 U.S. 6 (1981). There, eachadministrator received notice on dates prior to June 18,1977, that their appointments would be terminated atsome specified date between June 30 and August 8, 1977.A complaint was filed on June 19, 1978, alleging viola-tions of various Civil Rights statutes. The SupremeCourt held that the dates of notification of the termina-tion and not the actual dates of termination constitutedthe alleged unlawful conduct. In this regard, the Courtstated:As we noted in Ricks, "[m]ere continuity of em-ployment, without more, is insufficient to prolongthe life of a cause of action for employment dis-crimination." [Id. at 8.]Thus, it is apparent that the decision of the SupremeCourt in Ricks is not limited to tenure cases but has farbroader application to terminations of employmentwhere limitations periods are at issue. However, counselfor the General Counsel would make a further distinc-tion and argues that the Ricks and Chardon cases, as wellas the Board's cases in Nazareth Regional High Schooland California School of Professional Psychology, all in-volve employment contracts, and the instant case doesnot. I find this to be a distinction without any significantdifference. In both the Supreme Court and Board cases,the basic issue to be resolved regarding the limitationsperiods was the question of when the asserted unlawfultermination of employment occurred. This is true wheth-er there is a series of employment contracts or whetherthe employment circumstances are such as those in theinstant case.Turning to the renewed motion to dismiss in this case,I am persuaded that application of Ricks and Chardonwarrant a ruling favorable to Respondent Postal Service.It is evident that the only tentative action taken by Re-spondent Postal Service was the notice of proposed re-moval issued by Ryan on January 27, 1981. Any doubtsabout Respondent's intention to terminate Wittenbergwere fully dispelled by the letter of decision issued onFebruary 25, and received by the employee on February410 POSTAL SERVICE MARINA CENTER27, 1981. It is clear that at this point, Wittenberg was ad-vised that his employment would be terminated effectiveMarch 2, 1981, and he was in fact placed innonduty/nonpay status on March 3, 1981.'8On the basis of the application of the Supreme Courtdecisions, I find this was the point where the asserted un-lawful discharge occurred and not on August 21, as al-leged by the General Counsel. It was at this point-mostcertainly on March 3, 1981-that Wittenberg could havefiled an unfair labor practice charge. Therefore, I findthe 6-month limitations period of Section 10(b) began torun from that moment forward. The fact Wittenberg thatelected to pursue his appeal to MSPB did not toll therunning of the limitations period. Delaware State Collegev. Ricks, supra. Nor does the fact that he was administra-tively on the employment rolls of Respondent PostalService warrant a different conclusion. Delaware StateCollege v. Ricks, supra; Chardon v. Fernandez, supra.Although counsel for the General Counsel character-izes Wittenberg's nonduty/nonpay status as a "suspen-sion" until the employee was administratively removedfrom the employment rolls, and analogizes the situationhere to the facts found in the American Bakeries case, 9 Ido not agree. I find that case to be factually distinguish-able from the instant case, In American Bakeries the em-ployees continued to work and receive their normal wagesuntil the arbitrator ruled on the discharge decision. Thus,it is apparent that the discharge decision in that case wasa mere proposal (tentative) and not a final action whichterminated the employment duties. It first had to beagreed to by the union and if there were no agreement,it depended on the outcome of the arbitrator's award.Unlike that situation, however, Wittenberg's employmentduties here ceased when he was placed in a nonduty/-nonpay status and he was on notice that he was not toreturn to his job. Thus, it is evident that the removal de-cision here was final and not temporary or for an indefi-nite period-as a suspension by its very definition wouldimply. Furthermore, its finality was not affected by"[t]he existence of careful procedures to assure fairnessin the [removal] decision." Delaware State College v.18 I do not find it necessary to determine here whether the date theletter of decision was received by Wittenberg or the date he was actuallyplaced on nonduty/nonpay status was the date the limitations period ofSec. 10(b) began to run. As previously noted, both dates are outside thelimitations period.'9 American Bakeries Co., supra.Ricks, supra; see also Electrical Workers v. Robbins &Meyers, Inc., 429 U.S. 229 (1976).20In light of the above, I find the renewed motion to dis-miss is well founded and must be granted on the basis ofthe Supreme Court's decisions bearing on the issue of thecommencement of the running of limitations periods suchas found in Section 10(b) of the Act. Accordingly, I findthe 6-month limitations period of Section 10(b) began torun on the date that Wittenberg was notified of his re-moval and ceased to perform any more work for Re-spondent Postal Service. In making this ruling, I do notdeem it necessary to consider the arguments concerningthe Memorandum of Understanding between the PostalService and the Civil Service Commission or to deter-mine whether the understanding has continued viabilitywith the Office of Personnel Management (OPM) andMSPB as the successors of the Civil Service Commis-sion. Since my ruling does not rely on the Memorandumof Understanding in determining the point where theunfair labor practice occurred, I do not find it necessaryto weigh its impact on the issues presented here.On these findings of fact conclusions of law and on theentire record I issue the following recommended2tORDERThat Respondent Postal Service's renewed motion todismiss the complaint on the basis that it is time-barredby Section 10(b) of the Act is granted and the complaintin this case is dismissed in its entirety.20 Compare Bonham v. Dresser Industries, 569 F.2d 187 (3d Cir. 1978)(applying limitations period to a charge filed under the Age Discrimina-tion in Employment Act). In that case the complainant was terminatedon October 31, 1975, and ceased working on the same date. However, hewas paid his regular salary periodically from October 31 through Decem-ber 31, 1975. In addition, the employee's insurance coverage was kept ef-fective December 31 and his retirement benefits were calculated on thebasis of a December 31, 1975 termination date. The court held that wherean unequivocal notice of termination and the employee's last day of workcoincide, then the alleged unlawful act will be deemed to have occurredon that date, notwithstanding the employee's continued receipt of certain em-ployee benefits such as periodic severance payments or extended insurancecoverage." (Emphasis added. Id. at 191.)Although the unequivocal notice of termination in the instant case(February 27, 1981) and Wittenberg's cessation of work duties (March 3,1981) do not coincide, it is evident that at least by the latter date the em-ployee had clear notice he was not to return to his job. Therefore, thiswas the date the alleged unfair labor practice occurred.21 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.411